Citation Nr: 0630769	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a generalized anxiety disorder.  

[The claim of entitlement to service connection for residuals 
of a right ankle fracture will be addressed in a separate 
decision.]


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from January 1962 to January 
1965 and from September 1990 to April 1991.  He also had 
periods of active duty for training from August 1983 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of service connection for a right ankle disability 
will be addressed in a separate decision decided by two of 
the three Veterans Law Judges who have taken testimony on 
this issue in July 2006 and July 2001.  Testimony regarding 
the claim of entitlement to an initial compensable disability 
evaluation for a generalized anxiety disorder was taken 
solely by the undersigned in July 2006.  Therefore this issue 
will be addressed separately.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The veteran last underwent a VA mental disorders examination 
in December 2001, nearly five years ago.  At his July 2006 
video conference hearing, the veteran indicated that his 
generalized anxiety disorder had worsened.  He testified that 
he had problems falling asleep, and that when he did sleep, 
it was for about three or four hours.  He also reported short 
term memory loss.  He thought he experienced anxiety attacks, 
but was not certain.  

Based on the above, the Board finds that a more recent 
examination is warranted that will take into consideration 
all recent problems. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be scheduled for an examination to 
assess the current severity of his 
service-connected generalized anxiety 
disorder.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available for the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


